Citation Nr: 0406461	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-17 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diverticulitis, 
including as secondary to the veteran's service-connected 
duodenal ulcer disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for perforated right 
eardrum.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claims of entitlement to service 
connection for diverticulitis, bilateral hearing loss, 
perforated right eardrum and tinnitus, as well as to an 
increased rating for his duodenal ulcer disease.  The veteran 
perfected a timely appeal of the first four determinations to 
the Board, and has expressed his disagreement with the denial 
of his duodenal ulcer disease claim.

The appeal of the RO's denial of the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
perforated right eardrum, tinnitus, and to an increased 
rating for duodenal ulcer disease is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for duodenal ulcer 
disease.

3.  The medical evidence shows that the veteran's 
diverticulitis was neither caused nor aggravated by his 
service-connected duodenal ulcer disease.


CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by active 
service, nor is it due to or the result of the veteran's 
service-connected duodenal ulcer disease.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
diverticulitis, and that the requirements of the VCAA have 
been satisfied.

In March 2002, the veteran was provided with a VA 
gastrointestinal examination to determine the nature and 
extent of his diverticulitis and to obtain an opinion as to 
the etiology of the condition, to include whether it was 
related to his service-connected duodenal ulcer disease.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has also 
obtained the veteran's service medical records, as well as 
pertinent post-service records of his private care for this 
condition.  

In addition, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, in a March 2002 letter, which predated the 
RO's June 2002 adverse decision, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The March 
2002 letter essentially complied with the Pelegrini Court's 
holding that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this appeal, the 
veteran and his representative have submitted medical 
evidence in support of this claim, thus demonstrating both 
their understanding of who would submit what evidence and 
that all relevant evidence, i.e., everything they've got 
pertaining to the claim, should be provided to VA during the 
adjudication of this claim.

Further, the veteran and his representative have been 
provided with a Statement of the Case (SOC) that discusses 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notified them of the evidence 
needed by the veteran to prevail on the claim.  By way of 
this communication, as well as the March 2002 letter 
discussed above, the veteran was given notice of what 
evidence he needed to submit needed to substantiate his claim 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular renal 
disease, including hypertension, is one year.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a March 1946 rating decision, the RO granted service 
connection for an asymptomatic ulcer of the stomach and 
assigned a noncompensable evaluation for this condition, 
effective January 16, 1946.  In November 1948, the RO 
increased the evaluation for this disability to the current 
10 percent level, effective June 20, 1946.

The Board notes that the service medical records are negative 
for complaints or findings of diverticulitis, and that the 
veteran has not contended otherwise.  Thus, although the 
Board has reviewed the lay and medical evidence in detail, 
because it is clear that the veteran has been diagnosed as 
having diverticulitis, and since service connection is in 
duodenal ulcer disease, the Board will focus its discussion 
to the evidence that concerns whether his diverticulitis is 
related to or had its onset during service or alternative, 
whether the condition is related to his service-connected 
duodenal ulcer disease.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Private medical records, dated from August 2001 to January 
2002, show that the veteran underwent surgery to treat his 
diverticulitis.  These records, however, are negative for any 
opinion regarding the onset or etiology of this condition, to 
include whether it was caused or aggravated by the veteran's 
service-connected diverticulitis.

In March 2002, the veteran was afforded a formal 
gastrointestinal VA examination to determine nature, extent, 
and etiology of his diverticulitis.  At the outset of the 
report, the examiner discussed the veteran's pertinent 
medical history, including that of his service-connected 
duodenal ulcer disease, as well as the onset of his 
diverticulitis in June 2001.  With respect to the etiology of 
the veteran's condition, the physician concluded that the 
veteran's diverticulitis with abscess was unrelated to his 
duodenal ulcer disease, explaining that the duodenal ulcer 
disease was related to a specific infection, H-pylori.  By 
contrast, he stated that the veteran's sigmoid abscess was 
related to different organisms "altogether" of the lower 
gastrointestinal tract.  The examiner further indicated that 
there was no pathophysiological relationship between a 
duodenal ulcer and diverticulitis, which was caused by 
infection of diverticula of the colon.  Thus, he reiterated 
that the veteran's diverticulitis was unrelated to his 
duodenal ulcer disease.

There is no other competent medical evidence that addresses 
whether there is a relationship between the veteran's 
diverticulitis and service or to his service-connected 
duodenal ulcer disease.  In light of the foregoing, the Board 
but must deny this claim because the preponderance of the 
evidence is against a finding that the veteran's 
diverticulitis is related to service or to any incident of 
service origin, to include his service-connected duodenal 
ulcer disease.  In this regard, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for diverticulitis.


ORDER

Service connection for diverticulitis is denied.


REMAND

Also before the Board are the veteran's perfected appeals 
asserting entitlement to service connection for bilateral 
hearing loss, perforated right eardrum and tinnitus.  For the 
reasons set forth below, these issues, together with the 
veteran's claim of entitlement to an increased rating for his 
duodenal ulcer disease, must be remanded for further 
development and adjudication.

As a preliminary matter, the Board reiterates that the 
enactment of the VCAA constitutes a significant change in the 
law.  This liberalizing law is applicable to this claim 
because it is currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

During the course of this appeal, the veteran was not 
afforded a pertinent VA examination determine whether he has 
bilateral hearing loss, a perforated right ear drum or 
tinnitus, and if so, whether these might be related to or had 
their onset during service.  In this regard, the Board 
observes that the veteran asserts that he was not afforded 
ear protections in service and that he has each of these 
conditions as a consequence of in-service acoustic trauma.  
Indeed, with respect to his perforated right eardrum claim, 
he reports having right ear pain during service.  In Charles 
v Principi, 16 Vet. App. at 374-75, the Court held that the 
veteran is competent to report that he or she has experienced 
a continuity of symptoms since service.  The Board concludes 
that, pursuant to the VCAA, such an examination is necessary 
to adjudicate these claims, and that in the examination 
reports, the examiners should offer opinions as to the 
likelihood that any hearing loss, perforated right eardrum or 
tinnitus found to be present, is related to or had its onset 
during service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In addition, in the June 2002 rating decision, the RO denied 
the veteran's claim seeking an evaluation in excess of 10 
percent for his duodenal ulcer disease.  The RO notified him 
of this determination in July 2002, and in a June 2003 
statement, the veteran indicated, "This is to notify you 
that I disagree with your decision, of July 2, 2002.  I feel 
I should receive more than a 10% disability [rating]."  The 
Board accepts the veteran's June 2003 statement as a Notice 
of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201 (2003); 
however, the RO has apparently not issued him a Statement of 
the Case (SOC) with respect to this claim.  Under these 
circumstances, the Board must remand this issue to the RO for 
the issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

With regard to his duodenal ulcer disease claim, the Board 
observes that in the March 2002 VA gastrointestinal 
examination report, the examiner noted that the veteran had 
disfiguring post-operative scars that were also productive of 
numbness.  As such, in readjudicating this claim, the RO must 
consider whether a separate compensable evaluation is 
warranted for the scar aspect of this condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any hearing 
impairment, perforation of the right 
eardrum and tinnitus.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO must issue the veteran an SOC 
with respect to the veteran's claim 
seeking an increased rating for his 
duodenal ulcer disease, which must 
address whether the condition warrants a 
separate compensable evaluation for his 
post-operative scars.  The RO must also 
notify him of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any hearing loss, perforation of the 
right eardrum and tinnitus found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including an 
audiological evaluation, should be 
accomplished.  The examiner should rule 
in or exclude a diagnosis of hearing 
loss, perforation of the right eardrum 
and tinnitus, and if any of these 
disabilities is diagnosed, the examiner 
must offer an opinion as to whether it is 
at least as likely as not that the 
condition is either related to service or 
had its onset during his period of active 
duty as a consequence of the veteran's 
reported exposure to acoustic trauma 
during his period of service.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



